Grice, Justice.
1. A petition is not multifarious because all of tbe defendants are not interested in all the matters contained in tbe suit. It is sufficient if each party has an interest in some matter in the suit which is common to all, and that they are connected with the others. And all persons who are directly or consequentially interested in the event of the suit are properly made parties to a petition in equity to prevent a multiplicity of suits.
2. “There is no misjoinder of parties or of causes of action, even if the petition concerns things of a different nature against several defend*400ants whose rights are distinct, if it sets forth one connected interest among them all, centering in the point in issue in the ease.” Hermann v. Mobley, 172 Ga. 380 (158 S. E. 38).
No. 12044.
January 18, 1938.
3. While, as’a general rule, creditors without lien can not enjoin debtors from disposing of property (Code, § 55-106), there are exceptions where the circumstances render the rule inapplicable. The facts of this case, under former decisions of this court, bring it under the exceptions to the general rule. See Albany &c. Steel Co. v. Agricultural Works, 76 Ga. 135 (3) 169 (2 Am. St. R. 26) ; Cohen v. Morris, 70 Ga. 313; Cohen v. Meyers, 42 Ga. 46; Hermann v. Mobley, supra; Elliott v. Macauley, 177 Ga. 96 (2) (169 S. E. 358); Belcher v. O’Shields, 150 Ga. 298 (103 S. E. 492).
4. Under the principles announced in the foregoing headnotes, and under the facts alleged in this petition, the court did not err in overruling the demurrers filed by the defendants.

Judgment affirmed.


All the Justices concur.

A. S. Grove and J. L. Smith, for plaintiffs in error.
Boylcin & Boylcin, contra.